Citation Nr: 0020634	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to exposure to Agent 
Orange.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty for over 31 years and retired in September 1971.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

A claim for service connection for metastatic carcinoma of 
the liver, dated August 6, 1996, was received by VA from the 
veteran on August [redacted], 1996.  The veteran died on 
August [redacted], 1996.  An August 1998 letter from VA to the 
appellant is to the effect that because the veteran did not 
have a pending claim on the date of his death, a claim could 
not be file for accrued benefits based on the veteran's claim.  
Since no subsequent correspondence addressing this issue has been 
received from the appellant or her representative, the issue 
of entitlement to service connection for metastatic carcinoma 
of the liver, for accrued benefit purposes, is not currently 
before the Board.


FINDING OF FACT

The claims for entitlement to service connection for the 
cause of the veteran's death, to include as due to exposure 
to Agent Orange, and for Dependent's Educational Assistance 
under 38 U.S.C. Chapter 35 are not plausible.


CONCLUSION OF LAW

The claims for entitlement to service connection for the 
cause of the veteran's death, to include as due to exposure 
to Agent Orange, and for Dependent's Educational Assistance 
under 38 U.S.C. Chapter 35are not well grounded.  U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that service connection is warranted 
for the cause of the veteran's death because his fatal 
hepatocellular carcinoma was caused by his exposure to Agent 
Orange while serving in Vietnam, and that Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35 is 
warranted because the veteran's death was due to service-
connected hepatocellular carcinoma.

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
she has not, her claims must fail, and VA is not obligated to 
assist her in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Service connection for the cause of the veteran's death may 
be established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate 
underlying cause, or be etiologically related. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2000).  

Service incurrence of a malignant tumor may be presumed if it 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (1999). 

For the purposes of Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, as pertinent to this 
appeal, a permanent total service-connected disability was in 
existence at the date of the veteran's death, or the veteran 
died as a result of a service-connected disability.  38 
C.F.R. § 3.807(a) (1999).

A review of the record discloses that the veteran died on 
August [redacted], 1996, at the age of 74.  The immediate cause 
of death as reported on the certificate of death dated in August 
1996 was metastatic hepatocellular carcinoma.  It was 
indicated that an autopsy was not performed.  

At the time of the veteran's death, he was service-connected 
for cervical spine disability, 60 percent disabling; acne 
vulgaris of the back, noncompensable; and tinnitus of the 
left ear, noncompensable.

The service medical records, including the report of the 
veteran's retirement examination in April 1971, are negative 
for evidence of liver disease.  December 1978 to August 1996 
clinical records from Michael J. Dunn, M.D., reveal that a 
liver biopsy in October 1988 showed micronodular cirrhosis.  
According to a January 1996 fluorescein angiography report 
from First Eye Associates, there was disc edema on the right.  
A February 1996 operative report from Jeffrey C. Popp, M.D., 
reveals that the veteran underwent a right lateral orbitotomy 
with bone flap with biopsy of a tumor.  According to a 
February 1996 biopsy report from The Pathology Center, the 
tumor showed oncocystic adenocarcinoma, moderately 
differentiated.  

March through May 1996 medical reports from Robert M. 
Langdon, Jr., M.D., reveal that the veteran had metastatic 
hepatocellular carcinoma.  According to a September 1996 
statement from Dr. Langdon, metastatic hepatocellular 
carcinoma was much more common in Southeast Asia than in the 
United States, where it was rare.  Since the veteran had been 
in Southeast Asia, Dr. Langdon wondered about exposure.  Dr. 
Langdon went on to note that a check for hepatitis antibodies 
did not demonstrate any evidence of active hepatitis 
infection.

According to an August 1996 statement from the former 
Commander of 56 ACW, who served in Southeast Asia in 1966-
1967, the veteran's organization was responsible for the 
storage of Agent Orange and the loading of Agent Orange on 
aircraft.

The appellant testified at a personal hearing at the RO in 
July 1997 that service connection for the cause of the 
veteran's death is warranted because the veteran was 
extensively exposed to Agent Orange while in Southeast Asia 
in service and his subsequent hepatocellular carcinoma is 
much more common in Southeast Asia than in the United States.

In an August 1997 statement a VA oncologist, noted that 
although the incidence of hepatocellular carcinoma is higher 
in Asia than in the United States, she was not able to say 
that the veteran's hepatocellular carcinoma had its inception 
prior to the veteran's date of service discharge.

The record contains no medical evidence suggesting the 
presence of liver disease in service or until many years 
thereafter.  Hepatocellular carcinoma is not a disease 
subject to presumptive service connection on the basis of 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (1999).  
While it was noted by Dr. Langdon in September 1996 and by 
the VA oncologist in August 1997 that hepatocellular 
carcinoma was more common in Southeast Asia than in the 
United States, neither physician suggested that the veteran's 
hepatocellular carcinoma was etiologically related to his 
military service, including his service in Vietnam and any 
exposure to Agent Orange, or to his service-connected 
disabilities.  Although the appellant has expressed her 
opinion that the veteran's exposure to Agent Orange in 
Vietnam caused his hepatocellular carcinoma, there is no 
medical evidence on file to support this contention and she 
is not competent to provide this medical opinion.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  
Therefore, the appellant's claim for service connection for 
the cause of the veteran's death, to include as due to 
exposure to Agent Orange, is not well grounded. 

Since the factual basis for the appellant's claim for 
Dependent's Educational Assistance under 38 U.S.C. Chapter 35 
is the same as the factual basis for her claim for service 
connection for cause of the veteran's death, the Board must 
also conclude that the claim for Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35 is not well grounded.


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include as due to exposure to Agent 
Orange, is denied.

Entitlement to Dependent's Educational Assistance under 38 
U.S.C. Chapter 35 is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

